                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                         IN THE UNITED STATES DISTRICT COURT                               January 13, 2020
                         FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                        Plaintiff,                  §
                                                    §
v.                                                  §    CIVIL ACTION NO. H-17-923
                                                    §
L & L INTERNATIONAL, INC. and NA LI,                §
                                                    §
                        Defendants.                 §
                                                    §

                                         FINAL JUDGMENT

        The United States is entitled to a judgment against Na Li for her 2000 federal income tax

and an order enforcing the federal tax liens and requiring a sale or liquidation of Na Li’s assets to

satisfy or partially satisfy her federal tax liability, as follows:

        Na Li owes income tax in the amount of $1,420,041.54, plus interest and penalties from

April 15, 2019, which remains unpaid.

        L & L International, Inc. is the alter ego of Na Li, and its assets must be used or sold to pay

her taxes.

        Na Li and L & L International, Inc. are liable, jointly and severally, to pay the United States

Na Li’s federal income tax liability, in the amount of $1,420,041.54, plus penalties, statutory

additions, and additional prejudgment interest from April 15, 2019, until paid. 28 U.S.C. §

1961(c)(1); 26 U.S.C. §§ 6601, 6621, 6622.

        The federal tax liens against Na Li and against L & L International, Inc., as the alter ego of

Na Li, are enforced.
       The court orders the sale of Na Li and the company’s property, with the proceeds to be

applied first to the costs of the sale, and then to the United States for the payment or partial payment

of the federal tax debt of Na Li.

       The court orders Na Li and L & L International, Inc. to repatriate and divest their respective

funds that were transferred to China or other countries, for payment of Na Li’s federal tax debt.

       In addition to penalties and prejudgment interest, postjudgment interest will accrue from

the date this judgment is entered until paid.

                       SIGNED on January 13, 2020, at Houston, Texas.


                                                _______________________________________
                                                                   Lee H. Rosenthal
                                                            Chief United States District Judge




                                                       2
